It is well settled that this court will exercise its discretion in applying rule 33 of Circuit Court Practice, and will strike the bill of exceptions or tax the appellant with costs, in the light of the circumstances and the justice of the case. Woodward Iron Co. v. Herndon, Adm'r, 130 Ala. 364,30 So. 370; Louisville  Nashville Railroad Co. et al. v. Hall,131 Ala. 161, 32 So. 603; Long v. Seigel, 177 Ala. 338, 58 So. 380.
In my judgment, much of the matter contained in the bill of exceptions was necessary to show the atmosphere of the trial, and this palliates the violation complained of, and the most that should be done is to tax part of the costs of the appeal against the appellant and consider the case on the merits.
Courts are created for the administration of justice, and to my mind there has been a failure of justice in this case.
I therefore respectfully dissent.